                                                          U.S. DISTRICT COU!tr
                                                      NORTI IERN DISTRICT OF TEXAS
                                                               FILED
                IN THE UNITED STATES DISTRICT COURT[                    ~
                     NORTHERN DISTRICT OF TEXA       FEB          2 0 2019
                         FORT WORTH DIVISION
                                                       CLEllK, U.S. DISTRICT COURT
                                                         By
JUDY COLLIER HOLLIDAY,            §
                                  §
                                                  l-·---~
           Movant,                §
                                  §
vs.                               §    NO. 4:19-CV-056-A
                                  §    (NO. 4:17-CR-176-A)
UNITED STATES OF AMERICA,         §
                                  §
           Respondent.            §


                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Judy Collier

Holliday ("movant") under 28 U.S.C.     §   2255 to vacate, set aside,

or correct sentence. After having considered the motion, the

government's response, and pertinent parts of the record in Case

No. 4:17-CR-176-A, styled "United States of America v. Ronnie

Bernard Ellis, et al.," the court has concluded that the motion

should be denied as to its second ground and that a hearing must

be held as to the first ground.

                                  I.

                             Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On September 20, 2017, movant was named along with others in

a one-count information charging her with conspiracy to possess

with intent to distribute 50 grams or more of a mixture and
substance containing a detectable amount of methamphetamine,

inviolation of 21 U.S.C.               §   846. CR Doc. 1 111.

        On September 28, 2017, movant appeared before the court with

the intent to enter a plea of guilty to the offense charged

without benefit of a plea agreement. CR Doc. 123. Movant and her

attorney signed a factual resume setting forth the elements of

the offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 126. Movant and her

attorney also signed a waiver of indictment. CR Doc. 125. Under

oath, movant stated that no one had made any promise or assurance

of any kind to induce her to plead guilty. Further, movant stated

her understanding that the guideline range was advisory and was

one of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report     ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by her guilty plea; movant

was satisfied with her counsel and had no complaints regarding

her representation; and, movant and counsel had reviewed the

factual resume and movant understood the meaning of everything in

it and the stipulated facts were true. CR Doc. 300.



        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: l 7-CR-176-A.

                                                  2
          The probation officer prepared a PSR reflecting that

movant's base offense level was 32. CR Doc. 153, , 21. She

received a two-level increase for importation of methamphetamine,

id. , 23, and a two-level increase for possession of a dangerous

weapon,           id., , 22. Based on a total offense level of 36 and a

criminal history category of VI, movant's guideline range was 324

to 405 months. Id. , 83. Movant filed objections to the PSR, CR

Doc. 234, and the probation officer prepared an addendum to the

PSR. CR Doc. 182, and a second addendum to the PSR, CR Doc. 208.

          On June 1, 2018, movant was sentenced to a term of

imprisonment of 324 months. CR Doc. 232. Movant did not appeal.

                                                        II.

                                         Grounds of the Motion

          Movant urges two grounds in support of her motion, both

based on ineffective assistance of counsel. First, she says that

her attorney "failed to file a notice of appeal after sentencing

when one was requested." Doc. 2 1 at PageID 3 4. Second, she

alleges that her attorney "failed to challenge the quantity and

purity of the stated drug." Id. at PageID 5.




          2
              The "Doc.    "reference is to the number of the item on the docket in this civil action.
          3
              The "PageID _" reference is to the page number assigned by the court's electronic filing
system.

                                                         3
                                      III.

                               Standards of Review

A.   28 U.S.C.      §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.         United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).        A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.       Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.     It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.         United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).           In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).           Further, if

issues    ~are   raised and considered on direct appeal, a defendant

                                       4
is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that    (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouriv. Frye, 566U.S. 133, 147 (2012). "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."     Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)    (quoting

Strickland, 466 U.S. at 686).    Judicial scrutiny of this type of

                                  5
claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282   (5th Cir.

2000).

                               IV.

                            Analysis

     Movant's second ground is easily disposed of, as it is

wholly conclusory and unsupported by any facts. Miller, 200 F.3d

at 282; Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983). The

record supports the judgment imposed and movant has not made any

attempt to overcome the presumption that she received effective

assistance of counsel.

     Movant's first ground will require a hearing, inasmuch as

she claims that her attorney failed to file a notice of appeal

when requested to do so. The court is signing a separate order in

that regard.




                                6
                                 v.

                                Order

    The court ORDERS that the relief sought by the second ground

of movant•s motion under§ 2255 be, and is hereby, denied.

    SIGNED February 20, 2019.
                                        /f




                                 7
